DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings/Specification
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 12 require an “actuating assembly” and the specification states that this is referenced as “408” in the drawings. However, “408” does not seem to be in the drawings. Therefore, the actuating assembly must be shown/referenced or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spreader tool" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 12, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinner (US 6739068).
Claim 1, Rinner discloses a tool (Fig. 1) capable of spreading and/or contracting a bone along a cut formed therein as part of a knee osteotomy procedure (Figs. 1 and 2), the tool comprising: an upper arm (Fig. 1; 13) and a lower arm (14) respectively extending along a length between an effort end (handle end) and a load end (distal end), the upper and lower arms being pivotally connected to one another via a hinge (12) positioned between the effort and load ends (Fig. 1); and an anchor interface (distal ends of 19 and 21) proximate the load ends (Fig. 1) capable of respectively anchoring the load ends of the upper and lower arms relative to respective first and second fixed positions on the bone (Fig. 1; abstract); the tool being operable, via rotation of the upper and/or lower arms about the hinge (Figs. 1 and 2), between a closed configuration (Fig. 1) in which the load ends of the upper and lower arms are proximate one another (Fig. 1) and an open configuration (Fig. 2) in which the load ends of the upper and lower arms are spaced apart from one another (Fig. 2).
Claim 2, Rinner discloses the tool according to claim 1, wherein the upper and lower arms extend opposite one another between the effort and load ends (Fig. 1).
Claim 3, Rinner discloses the tool according to claim 1, wherein the upper and lower arms are substantially arcuated (Figs. 1 and 2), and extend away from one another between the hinge and the load ends and/or between the hinge and the effort ends (Figs. 1 and 2).
Claim 4, Rinner discloses the tool according to claim 1, wherein the anchor interface is adapted to engage an anchor module secured on a surface of the bone (Figs. 1 and 2; abstract).
Claim 5, Rinner discloses the tool according to claim 4, wherein the anchor interface comprises protrusions (Fig. 6; the end parts that 19 and 21 point towards or the parts that 29 references) extending from the load ends of the upper and lower arms (Figs. 1-6), said protrusions being adapted to respectively engage in first and second anchoring points of the anchor module positioned on the bone on opposite sides of the cut (Figs. 1-6; abstract).
Claim 6, Rinner discloses the tool according to claim 5, wherein each protrusion and corresponding arm are made as a one-piece unit (Fig. 1 and 6; note that the parts are all assembled to form a one-piece unit, that is, one single tool; note this claim does not require the parts to be monolithic in structure).
Claim 7, Rinner discloses the tool according to claim 5, wherein the protrusions extend substantially perpendicularly from the arms (Fig. 6; if the parts 29 are chosen as the projections note how they initially extend perpendicular to the arms, so they extend out and along the arms at different sections).
Claim 12, Rinner discloses the tool according to claim 1, further comprising an actuating assembly (Fig. 1; 47 and 44) operatively connected to the effort ends of the upper and lower arms (Fig. 1), operable to pivot the upper and/or lower arms about the hinge (Figs. 1 and 2; col. 4, lines 7-19).
Claim 16, Rinner discloses the tool according to claim 1, further comprising a gauge (Fig. 3; 31) extending between the upper and lower arms for indicating a 
Claim 19, Rinner discloses the tool according to claim 1, wherein the upper and lower arms are made from a rigid material (Figs. 1 and 2; col. 4, line 4).

Claim(s) 1-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 8979866; “Patel”).
 Claim 1, Patel discloses a tool (Fig. 1) capable of spreading and/or contracting a bone along a cut formed therein as part of a knee osteotomy procedure (Figs. 1-4), the tool comprising: an upper arm (Fig. 1; 106A) and a lower arm (106B) respectively extending along a length between an effort end (handle end) and a load end (distal end), the upper and lower arms being pivotally connected to one another via a hinge (105) positioned between the effort and load ends (Fig. 1); and an anchor interface (end that 112 points towards) proximate the load ends (Fig. 1) capable of respectively anchoring the load ends of the upper and lower arms relative to respective first and second fixed positions on the bone (Fig. 1; abstract); the tool being operable, via rotation of the upper and/or lower arms about the hinge (Figs. 1-4), between a closed configuration (Fig. 1) in which the load ends of the upper and lower arms are proximate one another (Fig. 1) and an open configuration (Fig. 4) in which the load ends of the upper and lower arms are spaced apart from one another (Fig. 4).
Claim 2, Patel discloses the tool according to claim 1, wherein the upper and lower arms extend opposite one another between the effort and load ends (Fig. 1).
Claim 3, Patel discloses the tool according to claim 1, wherein the upper and lower arms are substantially arcuated (Figs. 1-4), and extend away from one another between the hinge and the load ends and/or between the hinge and the effort ends (Figs. 1-4).
Claim 4, Patel discloses the tool according to claim 1, wherein the anchor interface is adapted to engage an anchor module secured on a surface of the bone (Figs. 1-4; abstract).
Claim 5, Patel discloses the tool according to claim 4, wherein the anchor interface comprises protrusions (Fig. 1; 192) extending from the load ends of the upper and lower arms (Fig. 1), said protrusions being adapted to respectively engage in first and second anchoring points of the anchor module positioned on the bone on opposite sides of the cut (Fig. 1).
Claim 6, Patel discloses the tool according to claim 5, wherein each protrusion and corresponding arm are made as a one-piece unit (Fig. 1; note that the parts are all assembled to form a one-piece unit, that is, one single tool; note this claim does not require the parts to be monolithic in structure).
Claim 7, Patel discloses the tool according to claim 5, wherein the protrusions extend substantially perpendicularly from the arms (Fig. 1).
Claim 8, Patel discloses the tool according to claim 5, wherein the protrusions are cylindrical and have respective cylindrical axes (Fig. 1).
Claim 9, Patel discloses the tool according to claim 8, wherein the protrusions are configured to engage respective anchoring points via a sliding movement in a 
Claim 10, Patel discloses the tool according to claim 9, wherein the protrusions are configured to toolessly engage the anchoring points of the anchor module (Fig. 1; no separate tool would be required to fit the protrusions into a hole of another module).
Claim 11, Patel discloses the tool according to claim 8, wherein the protrusions are adapted to rotate about their respective cylindrical axis relative to the anchoring points in which they are respectively engaged (col. 4, lines 22-54).
Claim 12, Patel discloses the tool according to claim 1, further comprising an actuating assembly (Fig. 1; 170) operatively connected to the effort ends of the upper and lower arms, operable to pivot the upper and/or lower arms about the hinge (Figs. 1-4).
Claim 19, Patel discloses the tool according to claim 1, wherein the upper and lower arms are made from a rigid material (col. 10, lines 33-38).
Claim 20, Patel discloses the tool according to claim 1, wherein the upper and lower arms are made from 3D-printable material (col. 10, lines 33-38; stainless steel is a 3D printable material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinner (US 6739068), in view of Waldock et al. (US 5484447; “Waldock”).
Claim 13, Rinner discloses the tool according to claim 12, as noted above.
However, Rinner does not disclose wherein the upper and lower arms respectively have a threaded bore extending therethrough proximate the effort ends, and wherein the actuating assembly comprises a screw mechanism extending through the threaded bores and being adapted to pivot the arms about the hinge upon rotation of the screw mechanism.
Waldock teaches a tool (Fig. 1) wherein upper and lower arms respectively have a threaded bore (Fig. 1; 22, 24) extending therethrough proximate effort ends, and wherein the actuating assembly comprises a screw mechanism (Fig. 1; 20) extending through the threaded bores and being adapted to pivot the arms about a hinge upon rotation of the screw mechanism (Fig. 1; col. 2, lines 48-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the handle adjustment mechanism of Rinner for the screw mechanism of Waldock, since this is a well-known handle adjustment mechanism that will allow the arms to be incrementally and precisely adjustable (col. 2, lines 48-59).
Claim 14, Rinner in view of Waldock discloses the tool according to claim 13, Waldock teaches wherein the screw mechanism is adapted to retain the spacing of effort ends when the actuating assembly is not operated (Fig. 1; col. 2, lines 48-59).
Claim 15, Rinner in view of Waldock discloses the tool according to claim 13, Waldock discloses wherein the actuating assembly further comprises a hand wheel .

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 8979866; “Patel”), in view of Waldock et al. (US 5484447; “Waldock”).
Claim 13, Patel discloses the tool according to claim 12, as noted above.
However, Patel does not disclose wherein the upper and lower arms respectively have a threaded bore extending therethrough proximate the effort ends, and wherein the actuating assembly comprises a screw mechanism extending through the threaded bores and being adapted to pivot the arms about the hinge upon rotation of the screw mechanism.
Waldock teaches a tool (Fig. 1) wherein upper and lower arms respectively have a threaded bore (Fig. 1; 22, 24) extending therethrough proximate effort ends, and wherein the actuating assembly comprises a screw mechanism (Fig. 1; 20) extending through the threaded bores and being adapted to pivot the arms about a hinge upon rotation of the screw mechanism (Fig. 1; col. 2, lines 48-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the handle adjustment mechanism of Patel for the screw mechanism of Waldock, since this is a well-known handle adjustment mechanism that will allow the arms to be incrementally and precisely adjustable (col. 2, lines 48-59).
Claim 14, Patel in view of Waldock discloses the tool according to claim 13, Waldock teaches wherein the screw mechanism is adapted to retain the spacing of effort ends when the actuating assembly is not operated (Fig. 1; col. 2, lines 48-59).
Claim 15, Patel in view of Waldock discloses the tool according to claim 13, Waldock discloses wherein the actuating assembly further comprises a hand wheel (Fig. 1; 30) connected to the screw mechanism for facilitating rotation of the screw mechanism by hand (Fig. 1col. 2, lines 48-59).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinner (US 6739068), in view of Burkhart (US 5330468).
Claim 17, Rinner discloses the tool according to claim 16, as noted above.
However, Rinner does not disclose wherein the gauge comprises a scale connected to the upper arm, and movable through an aperture provided in the lower arm.
Burkhart teaches a tool (Figs. 1 and 4) wherein a gauge (Fig. 4; 78) comprises a scale (84) connected to the upper arm, and movable through an aperture (104) provided in a lower arm (46).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the gauge and arms of Rinner to include an aperture and window, as taught by Burkhart, since this is a well-known structure to help measure the angles or distance between two parts of a tool (Figs. 1 and 4; col. 5, lines 32-58) and this design would also reduce the space the gauge takes up since in Rinner it is outside the arms and the Burkhart design runs the gauge inside the arm.
Claim 18, Rinner in view of Burkhart disclose the tool according to claim 17, Burkhart teaches wherein the lower arm comprises a window (Fig. 4; 102) communicating with the aperture to allow reading the scale through the window (Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775